       Case 2:16-cv-02105-JAR Document 572 Filed 01/18/19 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


STEVEN WAYNE FISH, et al.,

      Plaintiffs,

v.                                                  No. 16-2105-JAR-JPO

KRIS KOBACH, in his official
capacity as Secretary of State for the
State of Kansas,

      Defendant.


PARKER BEDNASEK, et al.,

      Plaintiffs,

v.                                                  No. 15-9300-JAR-JPO

KRIS KOBACH, in his official
capacity as Secretary of State for the
State of Kansas,

      Defendant.


             NOTICE OF WITHDRAWAL OF APPEARANCE

      Garrett Roe, Sue Becker, and Kris Kobach, hereby notify the Court, the

Plaintiffs, and the Defendant of their withdrawal as counsel for Defendant.

See D. Kan. R. 83.5.5(b). Toby Crouse remains in the case, and will serve as

counsel of record for Defendant for all purposes.
      Case 2:16-cv-02105-JAR Document 572 Filed 01/18/19 Page 2 of 2




                                 Respectfully submitted,

                                 /s/ Garrett Roe
                                 Garrett Roe, KS Bar No. 26867
                                 Memorial Hall, 1st Floor
                                 120 SW 10th Ave.
                                 Topeka, KS 66612
                                 Tel: (785) 296-8473
                                 Fax: (785) 368-8032
                                 Email: garrett.roe@sos.ks.gov


                                 /s/ Sue Becker
                                 Sue Becker, KS Bar No. 27806


                                 /s/ Kris Kobach
                                 Kris Kobach, KS Bar No. 17280
                                 PO Box 155
                                 Lecompton, KS 66050




                      CERTIFICATE OF SERVICE

      I hereby certify that on this 18th day of January 2019, this Notice of
Withdrawal of Appearance was electronically filed with the Clerk of the Court
using the CM/ECF system and that the CM/ECF system will serve all
participants in the case that are registered CM/ECF users.


                                 /s/ Garrett Roe




                                     2
